Citation Nr: 0334780	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  96-04 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.  

2.  Entitlement to a compensable rating for residuals of a 
shell fragment wound to the right scrotum area, with retained 
foreign bodies.  

3.  Entitlement to a compensable rating for residuals of a 
shell fragment wound to the right and left axilla, to include 
a scar.  

4.  Entitlement to a 10 percent rating for multiple 
noncompensable disabilities, for the period prior to June 5, 
1997.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran compensable ratings for his service-
connected hemorrhoids, and for his service-connected 
residuals of shell fragment wounds to the scrotum area and 
axilla.  The veteran was also denied a 10 percent rating for 
multiple noncompensable service-connected disabilities.  He 
then filed an August 1995 Notice of Disagreement regarding 
these determinations, and was sent a September 1995 Statement 
of the Case by the RO.  Thereafter, the veteran filed a 
September 1995 VA Form 9, perfecting his appeal of these 
issues.  

On his September 1995 VA Form 9, the veteran requested a 
personal hearing at the RO before a member of the Board.  He 
subsequently signed a statement accepting a video conference 
hearing in lieu of a personal hearing, and such a video 
conference hearing was scheduled for August 2003.  This 
hearing was postponed, and a new hearing was scheduled for 
November 2003.  However, the veteran failed to report for his 
November 2003 hearing, and neither he nor his representative 
has offered an explanation for his failure to appear.  
Therefore, the Board will continue with review of his appeal 
as if his hearing request had been withdrawn.  38 C.F.R. 
§§ 20.700, 20.702 (2003).  

In a December 2001 rating decision, the veteran was awarded 
service connection for post traumatic stress disorder, and a 
50 percent initial rating was assigned, effective from June 
5, 1997.  Because a 10 percent rating under 38 C.F.R. § 3.324 
may not be awarded in combination with any other rating, the 
issue pending on appeal is limited to entitlement to a 10 
percent rating for multiple noncompensable disabilities for 
the period prior to June 5, 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran experiences infrequent bleeding hemorrhoids 
of small to moderate size.  

3.  The veteran's service-connected residuals of a shell 
fragment wound to the right scrotum area include a small non-
tender scar which results in no functional impairment.  

4.  The veteran's service-connected residuals of a shell 
fragment wound to the right and left axilla include two small 
non-tender scars which result in no functional impairment.  

5.  The veteran's service-connected disabilities have not 
combined to cause interference with normal employability.  


CONCLUSIONS OF LAW

1.  The criteria for the award of a compensable rating for 
the veteran's service-connected hemorrhoids have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114, 
Diagnostic Code 7336 (2003).

2.  The criteria for the award of a compensable rating for 
the veteran's service-connected residuals of a shell fragment 
wound to the right scrotum area, to include a scar, have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 
4.114, Diagnostic Codes 7802-04 (2003).

3.  The criteria for the award of a compensable rating for 
the veteran's service-connected residuals of a shell fragment 
wound to the right and left axilla, to include scars, have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 
4.114, Diagnostic Codes 7802-04 (2003).

4.  The criteria for a 10 percent disability evaluation for 
multiple noncompensable service-connected disabilities for 
the period prior to June 5, 1997, have not been met.  
38 C.F.R. § 3.324 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 1995 
Statement of the Case, the various Supplemental Statements of 
the Case, and December 2001 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in Decatur, 
GA, and these records were obtained by the RO.  Private 
medical records also have been obtained from Rockdale 
Hospital.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his 
claims; for these reasons, his appeals are ready to be 
considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  In the 
present case, the veteran was sent a letter in December 2001 
detailing the evidence already of record and what kind of 
medical or lay evidence, not previously provided to the 
Secretary, was necessary to substantiate the claim.  The 
veteran has had over a year since this letter was issued to 
submitted additional evidence, and he has in fact done so; 
therefore, there is no indication further delaying 
adjudication of the veteran's appeal would serve his 
interests.  

Finally, the Board observes that in March 2003, the veteran 
submitted additional private medical records in support of 
his claim.  These records were received by the VA subsequent 
to the RO's most recent Supplemental Statement of the Case.  
However, because these records are duplicates of records 
already considered by the RO, the veteran's appeal need not 
be remanded at this time to the RO for consideration by the 
agency of original jurisdiction.  See 38 C.F.R. § 19.37 
(2003).  

I. Compensable rating - Hemorrhoids

The veteran seeks a compensable rating for his service-
connected hemorrhoids.  Disability evaluations are based upon 
the average impairment of earning capacity as contemplated by 
the schedule for rating disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2003).  

The veteran's hemorrhoids are currently rated under 
Diagnostic Code 7336, for hemorrhoids.  Under this Code, a 
noncompensable rating is awarded for mild or moderate 
hemorrhoids.  A 10 percent rating is warranted for large or 
thrombotic hemorrhoids, irreducible, with excessive redundant 
tissue and evidence of frequent recurrences.  A 20 percent 
rating is warranted for persistent bleeding and secondary 
anemia, or with fissures.  38 C.F.R. §  4.114, Diagnostic 
Code 7336 (2003).  For the reasons to be discussed below, a 
compensable rating is not warranted for the veteran's 
hemorrhoids.  

In March 1992, the veteran was treated at Rockdale Hospital 
for rectal bleeding.  Physical examination revealed moderate 
hemorrhoids which bled when aggravated.  The final assessment 
was of bleeding external hemorrhoids.  Soaks were 
recommended.  On follow-up in April 1992, an inflamed 
epidermal cyst was diagnosed.  That same month, he underwent 
surgical excision of a right lateral anal ulcer.  He had a 
normal postoperative recovery.  

On VA examination in March 1995, the veteran reported a 
history of private treatment for a perirectal cyst in 1992, 
with good results.  On physical examination, he had a small 
hemorrhoid tag, but no other abnormalities.  His sphincter 
tone was normal, and his stool hemoccult was negative.  No 
bleeding, leaking, incontinence, diarrhea, or tenesmus was 
reported.  No systemic symptoms, including dehydration, 
malnutrition, or anemia, were noted.  The final diagnosis was 
of an external hemorrhoid tag.  

The veteran was next examined by a VA physician in July 1997.  
He reported recurrent rectal pain, with occasional bleeding.  
Physical examination revealed no evidence of any current 
hemorrhoids, scars, fissures,  or ulcers.  Fecal occult blood 
was negative.  His prostate and rectal tone were within 
normal limits.  

A September 1998 VA proctology clinic examination revealed a 
bleeding first degree internal hemorrhoid.  

More recently, the veteran underwent VA examination in 
December 2001.  He reported a history of recurrent bleeding 
hemorrhoids.  On physical examination, he had evidence of a 
skin tag in the anal region, but his rectal examination was 
otherwise normal.  No current evidence of anal fissure, fecal 
leakage, or hemorrhoids was observed.  The final diagnosis 
was of hemorrhoids, external/internal, not currently active.  

Overall, the evidence of record does not support a 
compensable rating of 10 percent or more for the veteran's 
hemorrhoids.  While the veteran has been found to have 
hemorrhoids on occasion during the pendency of this appeal, 
they have not been described as large or thrombotic, 
irreducible, with excessive redundant tissue and evidence of 
frequent recurrences, as would warrant a 10 percent rating.  
The veteran was seen at a private hospital for bleeding 
hemorrhoids in 1992, but his subsequent 1995 and 1997 VA 
medical examinations were negative for any current findings 
of active hemorrhoids.  Likewise, a bleeding internal 
hemorrhoids was noted in 1998, but his 2001 VA medical 
examination was again without any current findings.  Based on 
these findings, the veteran's occasional hemorrhoids are 
neither large nor frequent enough to support the award of a 
compensable rating.  Therefore, such a rating must be denied.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for a compensable disability rating for 
his service-connected hemorrhoids.  As a preponderance of the 
evidence is against the award of a compensable rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. Compensable rating - Scar of the scrotum area

The veteran seeks a compensable rating for his service-
connected residuals of a shell fragment wound to the scrotal 
region.  The veteran has reported retained foreign bodies in 
his lower abdomen as a result of his service-connected 
disability.  This disability is currently rated as 
noncompensable rating under Diagnostic Code 7599, for other 
diseases of the genitourinary system.  For the reasons to be 
discussed below, a compensable rating is not warranted for 
the veteran's service-connected residual of a shell fragment 
wound to the scrotum area.  

On VA examination in March 1995, the veteran had no visible 
scar in the genital region.  No inflammation, swelling, skin 
depression, vascular deficiency, or ulceration was observed.  
X-rays of the pelvis were negative for any significant bone 
or joint abnormality, and no evidence of retained foreign 
bodies was observed.  The final diagnosis was of shell 
fragment wound residuum, not manifested by scarring.  

The veteran was again examined by a VA physician in July 
1997.  He reported a history of a shell fragment wound to the 
scrotum following a land mine explosion during service in 
Vietnam.  No pain, discomfort, or other impairment was 
attributed to this injury by the veteran.  On physical 
examination of the veteran's groin, the examiner was unable 
to find any scarring.  The veteran's external genitalia were 
normal, and no localized tenderness was observed.  X-rays of 
the pelvis revealed no foreign bodies.  

The veteran was next examined by a VA physician in September 
1998.  The examiner was unable to find any indication of a 
shell fragment wound of the pelvis.  X-rays performed in 
September 1998 were likewise negative for any retained 
foreign bodies.  

The veteran was most recently examined in December 2001.  He 
reported no difficulty with urination, although occasional 
impotence was reported.  A small puncture wound, 1mm in 
diameter, was observed in the right testicle area.  It 
appeared to be slightly fibrotic on palpation.  

Based on the above, a compensable rating is not warranted for 
the veteran's service-connected residual of a shell fragment 
wound to the scrotum area.  Because the only residual noted 
on physical examination was a small puncture wound of the 
right testicle, the veteran's service-connected disability 
should be rated under the criteria for scars.  

The diagnostic criteria for rating skin disabilities were 
recently changed, effective from August 30, 2002.  See 67 
Fed. Reg. 49590 (2002).  When a law or regulation changes 
while a case is pending, the version most favorable to the 
claimant applies, absent legislative intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Revised statutory or regulatory provisions, however, may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

Under the revised rating criteria, a superficial scar which 
is painful on examination will be awarded a 10 percent 
rating; otherwise, it will be rated based on the limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (2003).  In addition, superficial 
unstable scars may be assigned a 10 percent rating.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  See Note (1) 
following Diagnostic Code 7803.  Under Diagnostic Code 7802, 
scars, other than the head, face, or neck that are 
superficial and do not cause limited motion but involve an 
area or areas of 144 square inches or greater may be assigned 
a 10 percent rating.  A 10 percent rating represents the 
maximum schedular rating available under Diagnostic Codes 
7802-4.  

Prior to August 30, 2002, a 10 percent rating was assigned 
under Diagnostic Code 7804 for superficial scars which are 
tender and painful on objective demonstration.  Scars were 
also rated under Diagnostic Code 7803, which provided that 
scars which were superficial and poorly nourished, with 
repeated ulceration may be assigned a 10 percent rating.  
38 C.F.R. § 4.119, Diagnostic Codes 7803-4 (2002).  A 10 
percent rating represented the maximum schedular rating 
available under the prior versions of Diagnostic Codes 7803-
4.  

The veteran was afforded a copy of the revised rating 
criteria for skin disabilities within the February 2003 
Supplemental Statement of the Case, and the RO has considered 
the veteran's claim in light the revised criteria.  
Therefore, this issue is ready for Board review.  

Because the veteran's scar is not tender or painful on 
objective demonstration, a compensable rating is not 
warranted under either the former or the revised rating 
criteria.  On all occasions of record since this appeal 
began, the veteran's scar has been described as without 
inflammation, swelling, skin depression, vascular deficiency, 
or ulceration.  This scar has not been described as unstable, 
and is not greater than 144 square inches in size, according 
to the evidence of record.  Additionally, all medical 
examination reports of record have been negative for any 
unusual disfigurement or functional loss resulting from this 
scar.  Because no competent medical evidence has been 
presented indicating his shell fragment wound scar causes 
limitation of genitourinary, muscle, or any other function, 
evaluation under Diagnostic Code 7805 is not warranted at 
this time.  Likewise, evaluation of the veteran's claim under 
other rating criteria, both old and revised, for skin 
disabilities would not result in a compensable rating.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for a compensable rating for his service-
connected residuals of a shell fragment wound of the right 
scrotum, to include a scar.  As a preponderance of the 
evidence is against the award of a compensable rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).



III. Compensable rating - Scars of the right and left axilla

The veteran seeks a compensable rating for service-connected 
residuals of a shell fragment wound to the right and left 
axilla.  The primary residuals noted on objective examination 
are two scars of the axilla.  The criteria for the evaluation 
of skin disabilities, including scars, are noted above.  As 
has been discussed above, the diagnostic criteria for rating 
skin disabilities were recently changed, effective from 
August 30, 2002.  See 67 Fed. Reg. 49590 (2002).  

In September 1990, the veteran sought private hospital 
treatment for a three week history of left arm pain following 
a bee sting.  A painful erythema was observed on the left 
pectoral.  The final diagnosis was of high blood pressure, 
and the veteran was given medication.  

On VA examination in March 1995, the veteran had no visible 
scar in the axilla region.  No inflammation, swelling, skin 
depression, vascular deficiency, or ulceration was observed.  
He had full range of motion of both shoulders, and no muscle 
or nerve impairment was noted.  X-rays of the shoulders were 
negative for any significant bone or joint abnormality, and 
no evidence of retained foreign bodies was observed.  The 
final diagnosis was of shell fragment wound residuum, not 
manifested by scarring.  

The veteran was again examined by a VA physician in July 
1997.  He reported a history of a shell fragment wound to the 
left and right axilla following a land mine explosion during 
service in Vietnam.  No pain, discomfort, or other impairment 
was attributed to these injuries by the veteran.  Physical 
examination revealed a small 3mm swelling, elevated mass on 
his chest.  A foreign body was suspected.  He had full range 
of motion of the shoulders, with no muscle or nerve deficits 
noted.  Subsequent x-rays were negative for any retained 
foreign bodies of the shoulders.  

The veteran was next examined by a VA physician in September 
1998.  The examiner was unable to find any indication of a 
shell fragment wound to either axilla.  Range of motion of 
the shoulders was full, with no evidence of muscle or nerve 
injury.  X-rays performed in September 1998 were likewise 
negative for any retained foreign bodies in either shoulder 
or the chest wall.  

The veteran was most recently examined in December 2001.  He 
reported occasional pain and swelling of the left elbow.  
Physical examination of the right and left axilla revealed a 
2mm scar on the right and a 1cm scar on the left consistent 
with an entry wound.  These scars were described as well-
healed.  

Because the veteran's scars are not tender or painful on 
objective demonstration, a compensable rating is not 
warranted under either the former or the revised rating 
criteria.  On all occasions of record since this appeal 
began, the veteran's scars have been described as without 
inflammation, swelling, skin depression, vascular deficiency, 
or ulceration.  His scars of the left and right axilla have 
not been described as unstable, and are not greater than 144 
square inches in size, according to the evidence of record.  
Additionally, all medical examination reports of record have 
been negative for any unusual disfigurement or functional 
loss resulting from these scars.  Because no competent 
medical evidence has been presented indicating his shell 
fragment wound scars cause limitation of motion or impairment 
of function of either shoulder, evaluation under Diagnostic 
Code 7805 is not warranted at this time.  Likewise, 
evaluation of the veteran's claim under other rating 
criteria, both old and revised, for skin disabilities would 
not result in a compensable rating.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disabilities at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's hemorrhoids and/or scars of the 
scrotum and axilla have themselves required no extended 
periods of hospitalization since the initiation of this 
appeal, and are not shown by the evidence to present marked 
interference with employment in and of themselves.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disabilities are unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for a compensable rating for his service-
connected residuals of a shell fragment wound of the right 
and left axilla, to include scars.  As a preponderance of the 
evidence is against the award of a compensable rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

IV. Entitlement to a 10 percent rating under 38 C.F.R. 
§ 3.324

The veteran seeks a 10 percent rating for the period prior to 
June 5, 1997, for his noncompensable service-connected 
disabilities.  Whenever a veteran is suffering from two or 
more separate permanent service-connected disabilities of 
such character as clearly to interfere with normal 
employability, the RO is authorized to apply a 10 percent 
rating even though none of the disabilities may be of 
compensable degree under the 1945 Schedule for Rating 
Disabilities.  The rating shall not be assigned in 
combination with any other rating.  38 C.F.R. § 3.324 (2003).  

For the reasons to be discussed below, a 10 percent rating is 
not warranted for the veteran's multiple noncompensable 
service-connected disabilities for the period prior to June 
5, 1997.  

As has been noted above, the veteran's service-connected 
disabilities have been examined on numerous occasions by VA 
personnel.  However, no examiner of record has suggested that 
any of these disabilities, either by themselves or 
collectively, clearly interferes with the veteran's normal 
employment.  He has not reported missing work excessively for 
treatment of these disabilities, or being unable to perform 
his normal tasks of employment.  On his most recent VA 
examination, in December 2001, the veteran reported a 30+ 
year history of employment.  He has also not submitted any 
other evidence, to include private medical records, 
hospitalization reports, or employment records, which would 
suggest interference with his ability to obtain and maintain 
gainful employment.  

As such, the Board finds that, after a full review of the 
record, there is no evidence showing that the veteran's 
service-connected disabilities clearly interfere with his 
employment.  Absent evidence that his noncompensable service-
connected disabilities clearly interfere with normal 
employability for the period prior to June 5, 1997, a 10 
percent rating under 38 C.F.R. § 3.324 for multiple 
noncompensable service-connected disabilities is not 
warranted.  Therefore, this claim must be denied.  As a 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a compensable rating for the veteran's 
service-connected hemorrhoids is denied.  

Entitlement to a compensable rating for the veteran's 
service-connected residuals of a shell fragment wound to the 
right scrotum area, to include a scar, is denied.  

Entitlement to a compensable rating for the veteran's 
service-connected residuals of a shell fragment wound to the 
right and left axilla, to include scars, is denied.  

Entitlement to a 10 percent rating prior to June 5, 1997, 
based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324, is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



